Olivee, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that at the time of exportation of the cotton sports nets involved herein such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, as follows: Those entered at 7 shillings were 7 shillings 6 pence; those entered at 10 shillings were 12 shillings, all items plus packing and labeling as invoiced.
It is further stipulated and agreed that there is no higher foreign value for the merchandise herein at the time of exportation thereof. And
It is further stipulated and agreed that these cases may be submitted upon the foregoing stipulation.
*206On the agreed, facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows :



All items plus packing and labeling as invoiced.
Judgment will be rendered accordingly.